internal_revenue_service number release date index number --------------------------------- -------------------------- ------------------ --------------------------- ---------------- - department of the treasury washington dc person to contact -------------------- id no -------------- telephone number --------------------- refer reply to cc psi b02 - plr-161493-03 date date ------------------ -------------------------- x -------------------------------------------- a_trust -------------------------------------------- d1 dear --------------- ------------------------- --------------------------------------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x by its authorized representative requesting relief under ' f of the internal_revenue_code the information submitted states that x was formed d1 effective d1 x elected to be an s_corporation on d1 trust was the sole shareholder of x however trust was an ineligible shareholder and therefore x’s election to be an s_corporation was invalid a the president of x represents that trust was qualified to be an electing_small_business_trust esbt effective d1 however the trustee of trust inadvertently failed to make an esbt election effective d1 a represents that x filed form_1120s u s income_tax return for an s_corporation for all the years involved in this request a represents that the circumstances resulting in x s invalid election to be an s_corporation were inadvertent a represents also that x and its shareholder did not intend to engage in tax_avoidance or retroactive tax planning x and its shareholder agree to make such adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary with respect to such period plr-161493-03 sec_1362 provides that except as provided in ' g a small_business_corporation may elect in accordance with the provisions of ' to be an s_corporation sec_1361 provides that the term as corporation means with respect to any taxable_year a small_business_corporation for which an election under ' a is in effect for such year sec_1361 provides that a asmall business corporation cannot have as a shareholder a person other than an estate a_trust described in ' c or an organization described in ' c who is not an individual sec_1361 provides that an aelecting small_business trust may be a shareholder in an s_corporation sec_1361 provides that the term aelecting small_business trust means any trust if i such trust does not have as a beneficiary any person other than i an individual ii an estate or iii an organization described in paragraph of ' c ii no interest in such trust was acquired by purchase and iii an election under ' e applies to such trust sec_1361 provides that the term electing_small_business_trust shall not include i any qualified_subchapter_s_trust as defined in sec_1361 if an election under ' d applies to any corporation the stock of which is held by such trust ii any trust exempt from tax under subtitle a and iii any charitable_remainder_annuity_trust or charitable_remainder_unitrust as defined in ' d sec_1361 provides that an election under ' e shall be made by the trustee any such election shall apply to the taxable_year of the trust for which made and all subsequent taxable years of such trust unless revoked with the consent of the secretary in notice_97_12 1997_1_cb_385 the service provided guidance regarding esbt elections in particular the notice provided that the trustee of an esbt must file the esbt election within the time requirements prescribed in regulation sec_1 j iii for filing qsst elections generally within the 16-day-and-2-month period beginning on the day that the stock is transferred to the trust sec_1362 in relevant part provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of sec_1362 the secretary determines plr-161493-03 that the circumstances resulting in such ineffectiveness or termination was inadvertent no later than a reasonable period of time after discovery of the event resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to the period then notwithstanding the circumstances resulting in the ineffectiveness or termination the corporation shall be treated as continuing to be an s_corporation during the period specified by the secretary based solely on the information submitted and the representations made we conclude that x's s_corporation_election was an inadvertent invalid election within the meaning of sec_1362 pursuant to the provisions of f x will be treated as an s_corporation effective d1 and thereafter provided that x's election to be an s_corporation was not otherwise invalid and not terminated under sec_1362 trust will be treated as the shareholder of x effective d1 trust will be treated as an esbt under sec_1361 effective d1 x's shareholder must include its pro_rata share of the separately and nonseparately computed items of x as provided in sec_1366 make any adjustments to stock basis as provided in sec_1367 and take into account any distributions made by x to its shareholder as provided in if x or x's shareholder fail to treat x as described above this ruling will be null and void these rulings are conditioned on x within days of the date of this letter filing a new form_2553 with the appropriate service_center with an effective date of d1 an esbt election for trust pursuant to the procedures set forth in notice_97_12 must be filed effective d1 with the appropriate service_center within days of the date of this letter a copy of this letter should be attached to the new form_2553 and the esbt election concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including whether x was otherwise eligible to be an s_corporation and whether trust was a valid esbt except as expressly provided herein no opinion is expressed or implied this ruling is directed only to the taxpayer requesting it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent plr-161493-03 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representatives sincerely carolyn hinchman gray senior counsel branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for ' purposes
